

116 HR 3074 IH: Continuing Access to Mental and Behavioral Health Care Act
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3074IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Walden introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Protecting Access to Medicare Act of 2014 to extend the Medicaid demonstration
			 programs to improve access to community mental health services.
	
 1.Short titleThis Act may be cited as the Continuing Access to Mental and Behavioral Health Care Act. 2.Extension of Community Mental Health Services Demonstration ProgramSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended by striking for 2 years or through June 30, 2019, and inserting for 4 years or through June 30, 2021,.
		